Case 3:20-cr-00057-JRW Document 6 Filed 06/08/20 Page 1 of 5 PageID #: 30




                                                                    FILED
                                                            VANESSA L ARMSTRONG, CLERK

                                                                  June 8, 2020
                                                              U.S. DISTRICT COURT
                                                           WESTERN DISTRICT OF KENTUCKY
 Case 3:20-cr-00057-JRW Document 6 Filed 06/08/20 Page 2 of 5 PageID #: 31




June 8, 2020
Case 3:20-cr-00057-JRW Document 6 Filed 06/08/20 Page 3 of 5 PageID #: 32
Case 3:20-cr-00057-JRW Document 6 Filed 06/08/20 Page 4 of 5 PageID #: 33
Case 3:20-cr-00057-JRW Document 6 Filed 06/08/20 Page 5 of 5 PageID #: 34
